Citation Nr: 0016900	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for rash on both feet.

2.  Entitlement to service connection for rash on the hands.

3.  Entitlement to service connection for sarcoidosis.

4.  Entitlement to service connection for carpal tunnel 
syndrome, right upper extremity.

5.  Entitlement to service connection for carpal tunnel 
syndrome, left upper extremity.

6.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

7. Entitlement to service connection for bleeding of the 
gums, to include as due to an undiagnosed illness.

8.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.

9.  Entitlement to an increased (compensable) evaluation for 
tenosynovitis, right elbow.

10.  Entitlement to an increased (compensable) evaluation for 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
December 1993; he served in the Southwest Asia theater of 
operations during the Persian Gulf War, from February 11, 
1991, to April 23, 1991.  The veteran is represented in this 
matter by the Veterans of Foreign Wars of the United States.  


This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Columbia, South Carolina, Regional Office (RO).  By a rating 
action of January 1995, the RO denied service connection for 
sarcoidosis and a back disorder.  A notice of disagreement 
(NOD) with that determination was received in February 1995.  
A statement of the case (SOC) was issued in February 1995, 
and a substantive appeal (VA Form 9) was received in February 
1995.  The veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO in August 1995.  A 
transcript of the hearing is of record.  By a rating action 
in April 1996, the RO granted service connection for 
traumatic arthritis of the lumbar spine, and assigned a 10 
percent disability rating; the RO also confirmed the denial 
of service connection for sarcoidosis.  A supplemental 
statement of the case (SSOC) was issued in April 1996.  An 
NOD with respect to the rating assigned for the back disorder 
was received later in April 1996.  An SOC pertaining to the 
back was issued in July 1996, and a VA Form 9 was received in 
August 1996.  Additional medical records were received in 
September 1996, and VA compensation examinations were 
conducted in September 1996.  

A rating action in November 1996 denied service connection 
for rash on both hands, rash on both feet, and bleeding gums, 
and confirmed the denial of service connection for 
sarcoidosis; the rating action also denied claims for 
increased ratings for chondromalacia of the left knee and 
tenosynovitis of the right elbow, and confirmed the rating 
assigned for the back disorder.  An SSOC, regarding the back 
and sarcoidosis, was issued in November 1996.  An NOD with 
the November 1996 rating action was received later in 
November 1996.  An SSOC, regarding the back and sarcoidosis, 
was issued in February 1997.  An SOC with respect to the 
issues involved in the November 1996 rating action was issued 
in April 1997.  SSOCs were issued in May 1997.  The veteran 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in June 1997.  A transcript of that hearing 
is of record.  An SSOC was issued in August 1997, and a VA 
Form 9 was received in September 1997.  VA examinations were 
conducted in September 1997.  

By a rating action in November 1997, the RO denied service 
connection for carpal tunnel syndrome in the right upper 
extremity, carpal tunnel syndrome in the left upper 
extremity, temporomandibular joint dysfunction (TMJ), and 
bleeding gums claimed as due to an undiagnosed illness.  An 
SSOC, regarding the back disorder and sarcoidosis, was issued 
in November 1997.  An NOD as to the denial of service 
connection for TMJ was received in November 1997.  Additional 
medical records were received in December 1997.  VA 
compensation examinations were conducted in December 1997.  A 
rating action in January 1998 confirmed the denial of service 
connection for bleeding gums as due to an undiagnosed 
illness, and of an increased rating for chondromalacia of the 
left knee.  An SOC pertaining to the denial of service 
connection for TMJ was issued in January 1998.  An SSOC 
addressing the issues of service connection for bleeding gums 
as due to an undiagnosed illness and increased rating for the 
left knee was issued in January 1998.  A substantive appeal 
regarding the issue of service connection for TMJ was 
received in February 1998.  An NOD with the denial of service 
connection for carpal tunnel syndrome (CTS) of the right and 
left upper extremities was received in May 1998.  An SOC 
pertaining to CTS of the upper extremities was issued in July 
1998, and a substantive appeal was received in July 1998.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in January 1999.  A 
transcript of that hearing is of record.  Additional VA 
treatment records were received in February 1999, and an SSOC 
was issued in February 1999.  On January 27, 2000, the 
veteran appeared at a hearing before the undersigned Member 
of the Board sitting at the RO.  A transcript of that hearing 
is also of record.  The appeal was received at the Board in 
March 2000.  


FINDINGS OF FACT

1.  The record contains no medical evidence that the veteran 
had sarcoidosis or other lung disorder during his active 
military service, and there is no medical evidence of record 
showing that the veteran currently has sarcoidosis.  

2.  The record contains no medical evidence of a nexus 
between any current lung disability and any disease or injury 
during active military service.  

3.  There is no competent evidence of carpal tunnel syndrome 
in service, or of a nexus between the veteran's current 
diagnosis of right mild carpal tunnel syndrome and symptoms 
of paresthesia in the right forearm in service.  

4.  There is no competent medical evidence of the current 
existence of carpal tunnel syndrome in the left upper 
extremity.  

5.  The competent evidence of record does not establish that 
the veteran currently has a temporomandibular joint disorder.  

6.  The veteran had active military service in Southwest Asia 
during the Persian Gulf War.  

7.  The veteran has not submitted objective indicators of an 
undiagnosed illness manifested by bleeding gums, and he has 
not submitted competent (medical) evidence showing the 
presence of a disorder manifested by bleeding gums for VA 
compensation purposes.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for sarcoidosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of entitlement to service connection for carpal 
tunnel syndrome of the right upper extremity is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  The claim for service connection for carpal tunnel 
syndrome of the left upper extremity is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

4.  The claim of entitlement to service connection for 
temporomandibular joint dysfunction is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

5.  The claim of entitlement to service connection for a 
disability manifested by bleeding gums is not well grounded; 
to the extent such pathology is claimed to be a Persian Gulf 
undiagnosed illness, the claim lacks legal merit. 38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991); 38 C.F.R. § 3.317 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record indicates that the veteran served on active duty 
from December 1970 to December 1993.  The service medical 
records are negative for any complaints or findings of TMJ 
and/or bleeding gums.  On the occasion of his retirement 
examination in October 1992, the veteran reported a history 
of bleeding gums during tooth brushing, pain in the jaws, 
difficulty breathing when training outside in cold weather 
and winter months, and occasional numbness in the right arm.  
Clinical evaluation reported findings of shortness of breath 
with stair climbing; however, the examination was negative 
for any findings of sarcoidosis, carpal tunnel syndrome in 
the right or left arm, TMJ dysfunction, or bleeding gums.  A 
chest X-ray, conducted in October 1992, was reported to be 
normal.  

The service medical records indicate that the veteran was 
seen at an orthopedic clinic in December 1992 for complaints 
of months of paresthesia over the "left" elbow and proximal 
forearm, ulnar aspect; it was noted that he was found to have 
a spur on X-ray study, and positive Tinel's sign at the ulnar 
cubital tunnel.  The provisional diagnosis was "rule out" 
cubital tunnel vs. some other impingement sites in the ulnar 
nerve.  The veteran was seen at the EMG/NCV lab in January 
1993, at which time he indicated that he had had paresthesia 
over the "right" forearm and hands and fingers for a year.  
He reported that X-rays had revealed a spur over the elbow 
area, and that he received temporary relief with medication 
and injection to the area.  Nerve conduction and EMG studies 
were reported to be normal.  The diagnosis was that there was 
no electrodiagnostic evidence of a right ulnar nerve 
entrapment neuropathy at the elbow nor wrist nor a CTS.  

On the occasion of his initial VA examination in June 1993, 
the veteran reported problems with shortness of breath; it 
was noted that his degree of dyspnea was mainly related to 
stair climbing, in that he felt that he fatigued easily; 
however, he also recovered easily.  He also worked out 
extensively with weights and felt that he was not getting 
enough air sometimes.  The veteran stated that he had 
suffered a bout of pneumonia in 1975, and was given 
medication and sent home; and, in 1981 he underwent an 
arterial blood gas test.  The veteran also stated that, at 
Fort Eisenhower, there was a crude pulmonary function machine 
on which he had recently been tested, and that he was told 
that he had 75 percent breathing capacity left.  On 
examination, the lungs were entirely clear to auscultation 
and percussion; he had a normal S1 and S2.  No murmurs, rubs 
or gallops were noted.  Chest X-ray revealed a number of 
round, small nodules in both lung fields, especially about 
the hilar areas, that were probably granulomas; no other 
abnormality was noted.  The clinical assessment was dyspnea 
with fairly strenuous activity.  

At his personal hearing in August 1995, the veteran indicated 
that, although he had reported problems breathing, the 
military doctors had told him that there was nothing wrong 
with his lungs.  He stated, however, that, upon his VA 
examination in June 1993, the doctor told him that he was 
only using 70 to 80 percent of his lung capacity; the doctor 
had also indicated that there was a spray that they could 
administer and that she would put that in his records.  The 
veteran reported being diagnosed with pneumonia while 
stationed in California in 1975.  

Received in August 1995 were VA treatment records dated from 
July 1993 to July 1995, which reflect clinical evaluation and 
treatment for several disabilities.  Among the records is the 
report of pulmonary function study performed in July 1993, 
indicating that the veteran was unable to sustain forced 
exhalation for ATS protocol and pre-bronchodilator.  Received 
in October 1995 was the report of a pulmonary function study 
conducted in September 1995, indicating that the results 
suggested that spirometry was within normal limits.  

Received in September 1996 were VA treatment reports dated 
from July 1993 to July 1996, which show that the veteran 
received treatment for several disabilities.  Among these 
records is the result of a pulmonary function study conducted 
in July 1993, the findings of which are reported above.  
These records do not reflect any complaints or findings of 
sarcoidosis, carpal tunnel syndrome, TMJ, or bleeding gums.  
Also received in September 1996 were private treatment 
reports dated from November 1989 to October 1990, showing 
treatment for a back disorder.  

The veteran was afforded a VA compensation examination in 
September 1996, at which time he complained of pain in the 
right elbow.  He denied any numbness, weakness, or tingling 
in his hand, and any weakness of the right upper extremity.  
The report of this examination does not reflect any findings 
of sarcoidosis, carpal tunnel syndrome, TMJ, or bleeding 
gums.  

Received in November 1996 were VA radiology reports dated 
from June 1993 to November 1996.  A chest X-ray performed in 
October 1996 revealed minimal old nonspecific calcium in the 
right hilar region, with no evidence of active TB.  
Subsequently received in December 1996 were private treatment 
reports dated in November 1996, which show that the veteran 
was seen in an emergency room for complaints of pain in the 
left elbow following a fall three days ago; no fractures were 
noted on X-ray.  The assessment was contusion, left elbow.  

Received in April 1997 were VA treatment records dated from 
January 1997 to April 1997, essentially consisting of the 
report of a Persian Gulf War examination.  At the time of the 
Gulf examination in January 1997, the veteran indicated that 
he had had dyspnea since returning from the Persian Gulf, and 
he felt starved of oxygen, particularly when he was walking.  
On examination, the lungs were clear.  The assessment was 
dyspnea; it was noted that arterial blood gasses, on room 
air, were found to be essentially normal.  Additional 
laboratory findings were received in May 1997.  

Received in June 1997 were VA progress notes dated from July 
1993 to May 1997, which show that the veteran received 
clinical evaluation for several disabilities.  Report of a 
pulmonary function test dated in July 1993 reported very good 
effort by the veteran; however, he was unable to sustain 
forced exhalation for ATS protocol pre-bronchodilator.  
During a clinical visit in January 1997, the veteran 
complained of severe oral bleeding at night for the past 2 
months; he indicated that this had first occurred in the mid 
1980's intermittently but had gotten progressively worse.  He 
also noted bright red blood per mouth, wetting his pillow, 
without the ability to identify any specific site.  It was 
noted that the veteran had recently gone to a private dentist 
in September 1996, where his oral cavity was reportedly 
normal.  He denied any other types of bleeding, such as with 
tooth brushing and epistaxis.  On examination, there was no 
evidence of any intraoral ulcers or points of possible 
bleeding, with good dentition.  The lungs were clear.  The 
assessment was intraoral bleeding with no location 
specifically detected.  

At his personal hearing in June 1997, the veteran testified 
that he had experienced breathing problems while on active 
duty, and continued to have breathing problems; he indicated 
that he had a positive Tine test, which is a manifestation of 
sarcoidosis.  The veteran contended that findings of right 
hilar abnormality in his lungs were consistent with history 
of sarcoidosis.  He reported that he felt as though he was 
unable to get enough oxygen into his lungs.  He also 
testified that he had a lot of bleeding from his mouth.  

The veteran was afforded a VA dental examination in September 
1997, at which time he complained of having occult blood in 
his stools secondary to oral bleeding.  He also complained of 
pain in his temporal areas.  It was noted that thorough 
clinical and periodontal evaluation showed that the veteran 
was nearly fully dentate, missing only teeth numbered 1, 16, 
and 17; he had no significant periodontal disease, and there 
was no bleeding whatsoever in the oral cavity.  The examiner 
indicated that his suspicion would be that any bleeding could 
be coming from the pharynx or the esophageal region.  
Thorough temporomandibular joint examination revealed a right 
tenderness of his temporomandibular joint in the retrodistal 
area, as well as right temporalis pain.  He had bilateral 
insertion pain to temporalis, which would signify that the 
veteran was bruxing.  Radiographically, the condyles were in 
the glenoid fossa; there was no osseous pathology.  The 
impression was probable bruxism.  

The veteran was also afforded a joints examination in 
September 1997, at which time he reported experiencing 
intermittent bouts of hand numbness while on active duty; he 
indicated that they subsequently had resolved, so he did not 
feel the need to seek evaluation.  He reported a two- to 
three-month history of progressively worsening numbness, 
greater over his right than his left hand, overlying the 
median nerve distribution of his palm.  On examination, there 
was no thenar atrophy over the hands, and he had a negative 
Tinel's sign, bilaterally; he did demonstrate a positive 
Phalen's test, which reproduced his symptoms on the right 
wrist.  There was no other evidence of deformity or swelling.  
Two-point discrimination over the medial nerve distribution 
of his right hand, thumb, index, and long finger demonstrated 
a 4 mm two-point discrimination.  The pertinent diagnosis was 
right mild carpal tunnel syndrome.  

Received in December 1997 were VA treatment records dated 
from May 1997 to September 1997, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including complaints of bilateral hand pain.  A 
telephone contact dated in May 1997 reported that a recent 
chest X-ray was reported to be normal.  The veteran was seen 
in July 1997 for complaints of right hand pain with some 
problems of dropping things at work; it was noted that the 
veteran had a positive test for carpal tunnel syndrome on the 
right, with radiation of pain into the first to third 
fingers.  The assessment was probable carpal tunnel syndrome 
on the right; the veteran was subsequently referred for 
occupational therapy, where he was fitted with a wrist cock-
up splint for the right hand.  A subsequent treatment note 
from occupational therapy clinic dated in July 1997 indicated 
that they had received a verbal order from a doctor to 
provide a cock-up wrist splint for the left hand to address 
carpal-tunnel-like syndrome.  

The veteran was afforded a VA compensation examination in 
December 1997, at which time he complained of occasional 
nasal problems; he indicated that he had been told that he 
had problems with his lungs.  He reported some feelings of 
shortness of breath and perhaps obstruction in his throat.  A 
CT scan performed revealed all of the sinuses to be 
completely clear; a fiberscopic examination confirmed the 
internal normalcy of the nose.  The impression was breathing 
problems most likely pulmonary in origin.  

At his personal hearing in January 1999, the veteran 
testified that he was treated for problems with his hands 
during service, and was subsequently treated for the same 
problems at the VA hospital.  He contended that the pain in 
his hands was documented in his service medical records, and 
he was tested for nerve reactions in the hands, but the 
military never gave him a diagnosis.  The veteran also 
testified that he was treated for pain in his mouth and given 
a mouthpiece for sleeping; he stated that he was told that he 
was grinding his teeth at night.  The veteran maintained that 
he failed to understand why a VA doctor told him that he had 
a mild case of TMJ, but the examination report reflect a 
diagnosis of bruxism; he stated that when he went back to the 
VA medical center, the same doctor told him that he was going 
into advanced stages of TMJ.  The veteran also reported that 
he was provided braces for his wrists in 1997.  

Received in February 1999 were VA treatment records dated 
from November 1997 to January 1999, which show that the 
veteran continued to receive clinical attention and treatment 
for several disabilities.  A treatment note dated in October 
1998 indicated that the veteran was under vocational 
rehabilitation and had a TMJ diagnosis, and requested follow-
up dental evaluation; the provisional diagnosis was TMJ.

At his personal hearing in January 2000, the veteran's 
representative maintained that the retirement examination 
specifically noted that the veteran was having breathing 
problems.  It was also contended that the veteran had been 
having problems with his jaw ever since military service, a 
fact that is reflected in his dental records.  It was argued 
that the veteran developed carpal tunnel syndrome because he 
lifted weights in the military; he indicated that when he 
complained of pain and discomfort in his hands, he was only 
given pain pills.  The veteran testified that, while he was 
in Germany, he was told that he had calcium deposits in his 
hands.  He also testified that, while he was at Fort Gordon 
in 1991, he was told that he was only using 75 percent of his 
lung capacity; however, because of his physical stamina, the 
doctors told him that it was not a major problem, and he was 
told that he had sarcoidosis.  


II.  Legal Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§ 3.303(a)(1999).  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" disorder where: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran currently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumption period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose v. 
West, 11 Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 
488, 495-98 (1997).  

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999).  

Objective indications of chronic disability resulting from an 
illness or combination of illnesses include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and "symptoms," which are other, non-
medical indicators capable of independent verification.  The 
disabilities must be considered chronic.  That is, the 
disabilities must have existed for six months or more, or 
must exhibit intermittent episodes of improvement and 
worsening over a six-month period.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
Part 4 of Title 38, Code of Federal Regulations, for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in section 3.317 shall be considered service-
connected for purposes of all laws of the United States.  38 
C.F.R. § 3.317(a)(2)-(5).  

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

Service connection may not be granted if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness, or that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(1)-
(3).  

The threshold question which must be addressed, in any claim 
for VA benefits, is whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a claim 
must be "plausible" under the law; that is, it must be one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of section 5107(a).  See Epps v. 
Gober, 126 F. 3d 1464 (1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), adopting the definition of a 
well-grounded claim in Epps v. Brown, 9 Vet.App. 341, 344 
(1996).  See also Morton v. West, 12 Vet.App. 477, 480-1, 
(1999).  A claim which is not well grounded precludes the 
Board from reaching the merits of the claim.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).  

To establish that a claim for service connection is well-
grounded, a veteran must present:  (1) medical evidence of a 
current disability; (2) medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus, or link, between the claimed in-service disease 
or injury and the present disease or injury.  Epps v. Gober, 
supra. See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The VA General Counsel has determined that a well-grounded 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 generally requires the submission of some 
evidence of:

(1) active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms of an undiagnosed illness;

(3) an objective indication of chronic disability 
during the relevant period of service or to a 
degree of disability of 10 percent or more within 
the specified presumptive period; and

(4) a nexus between the chronic disability and the 
undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

With the aforementioned legal criteria in mind, the Board 
will now address each of the claims on appeal.  

A.  Service connection for sarcoidosis

The veteran asserts that he has sarcoidosis that began during 
service.  The Board notes that, while the veteran was 
reported to experience shortness of breath with stair-
climbing, no diagnosis of sarcoidosis or a lung disorder was 
reported during, or at separation from service.  Subsequent 
to service, a VA examination in June 1993 reported findings 
of small nodules on both lungs on X-ray examination, and 
noted a diagnosis of dyspnea with fairly strenuous activity.  
Moreover, several VA progress notes indicated that the 
veteran had been told that he has some sarcoidosis.  However, 
no competent evidence has been provided to show that the 
veteran currently has sarcoidosis, or any lung disability.  
In addition, there has never been any medical evidence 
associated with the claims file to support a determination 
that the veteran currently has sarcoidosis.  In fact, the 
most recent pulmonary function test, conducted in September 
1995, reported the spirometry to be within normal limits, and 
the most recent arterial blood gases, on room air, were found 
to be essentially normal.  

Without competent medical evidence indicating the existence 
of sarcoidosis currently, the veteran has failed to establish 
a well-grounded claim of service connection for sarcoidosis, 
and the claim must be denied.  See Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992).  

B.  Service connection for CTS, right upper extremity

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed inservice 
injury or disease and a current disability.  See Caluza, 
supra.  

Review of the evidentiary record discloses that, although 
right mild carpal tunnel syndrome is shown, carpal tunnel 
syndrome of the right upper extremity was not diagnosed in 
service or for many years thereafter, and the entire 
evidentiary record is devoid of a competent opinion providing 
a nexus between the current diagnosis and the veteran's 
active service.  More specifically, there is no medical 
evidence of a nexus between a current diagnosis of right mild 
carpal tunnel syndrome and complaints of paresthesia over the 
right forearm and hand in service.  It is noteworthy that 
diagnostic tests, including EMG and NCV, were reported to be 
normal, with no evidence of a right ulnar nerve entrapment 
neuropathy at the elbow or wrist nor a CTS.  

The veteran asserts that carpal tunnel syndrome started in 
service but was misdiagnosed by service physicians.  This 
statement by the veteran is not supported by any competent 
medical evidence, and the veteran's lay opinion on the 
medical questions of diagnosis and etiology is not competent 
in the absence of such supportive evidence.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The veteran did report right arm pain in December 1992.  The 
assessment was "rule out" cubital tunnel vs. some other 
impingement site in the ulnar nerve; however, neither of 
those tentative diagnoses was shown on discharge.  The mere 
existence of arm pain in service and arm pain continuing 
after service is not sufficient to conclude that the 
veteran's current disorder had its inception during active 
military service.  38 C.F.R. § 3.303(b).  See also Savage, 10 
Vet.App. 488.  The question at issue here is a nexus to 
service or medical etiology.  This is a question beyond the 
competency of the veteran, a layperson without demonstrable 
medical training or experience, to establish.  

Without competent medical evidence indicating the existence 
of carpal tunnel syndrome of the right upper extremity 
currently, the veteran has failed to establish a well-
grounded claim of service connection for carpal tunnel 
syndrome of the right arm, and the claim must be denied.  See 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  In assuming that the claim was well grounded, 
the RO accorded him greater consideration than the claim in 
fact warranted under the circumstances.  See Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993).  

C.  Service connection for CTS, left upper extremity

The veteran's service medical records do not contain any 
references to carpal tunnel syndrome of the left upper 
extremity.  In addition, the record contains no competent 
medical evidence that the veteran has a currently-diagnosed 
carpal tunnel syndrome of the left arm.  The veteran reports 
that he has substantial pain in his left arm which is due to 
carpal tunnel syndrome that began during service.  However, 
the medical evidence of record, including post-service VA 
examinations, has failed to substantiate any pathological 
condition of the left arm.  

As noted previously, the veteran must satisfy three elements 
for his claim to be well grounded.  The first element that 
must be satisfied is competent medical evidence of a current 
disability, in the form of a medical diagnosis.  Epps v. 
Gober, 126 F. 3d 1464 (1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. §§ 1110, 1131.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  The Board must 
therefore conclude that the veteran's claim of service 
connection for carpal tunnel syndrome of the left arm is not 
well-grounded.  38 U.S.C.A. § 5107.  

While the Board is sympathetic to the veteran's claim that he 
currently has a disability of the left arm that has yet to be 
identified, he is not qualified to render a medical opinion, 
and his statements cannot serve as competent medical evidence 
of a current diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, if the veteran is hereafter diagnosed 
with a disability of the left arm, he is free to resubmit his 
claim of service connection.  

In that regard, he is advised that, in order to present a 
well-grounded claim, he must submit medical evidence showing 
he has a left arm disorder, to include carpal tunnel 
syndrome, that is linked or related to service.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet.App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Since a well-grounded claim has not been submitted, 
the VA is not obligated by statute to assist the veteran in 
the development of facts pertinent to his claim of service 
connection for carpal tunnel syndrome of the left arm.  38 
U.S.C.A. § 5107(a).  

D.  Service connection for temporomandibular joint 
dysfunction

Regarding temporomandibular joint disorder, the record shows 
that the veteran's claim is not well-grounded.  The evidence 
submitted by the veteran shows that, even though he 
occasionally grinds his teeth, he does not have a 
temporomandibular joint disorder.  On VA dental examination 
in September 1997, in spite of the positive findings of 
tenderness of his temporomandibular joint in the retrodistal 
as well as right temporalis pain, X-ray findings were 
unremarkable for any pathology, and a diagnosis was not made.  
The assessment was bruxism.  We also note that, although a VA 
consultation sheet in October 1998 reported a provisional 
diagnosis of TMJ, there is no confirmed diagnosis of TMJ.  
Otherwise, the records are devoid of any mention of 
complications, treatment, or any continuing symptoms or 
findings associated with TMJ.  In this case, the veteran has 
not offered any evidence that any disorder incurred in 
service resulted in chronic disability or that he currently 
has TMJ.  Consequently, his claim for service connection for 
TMJ must be denied as not well grounded.  

In the case at hand, the veteran seeks to well-ground his 
claim upon the fact that he was treated for pain in his mouth 
and a mouthpiece was provided while he was on active duty, 
and his statement that he currently is experiencing pain from 
TMJ disorder; however, that is not sufficient under 38 
U.S.C.A. § 5107(a).  See Chelte v. Brown, 10 Vet.App. 268, 
271 (1997); Caluza, supra.  As there is no current medical 
evidence to establish the presence of the TMJ syndrome 
claimed on appeal, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992); and Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  The only evidence that would support 
the veteran's claim is found in his statements and testimony 
at hs hearings; however, lay evidence is inadequate to 
establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The veteran having failed to present 
evidence of a plausible claim for entitlement to service 
connection for TMJ syndrome, that claim must be denied.  The 
veteran is advised that, should medical evidence become 
available of the presence of chronic TMJ dysfunction which a 
medical professional attributes to military service, he 
should submit such evidence to the RO with a request that his 
claim be reopened.  

As above, athough we have considered and denied the veteran's 
claim on a ground different from that of the RO which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  In assuming that the claim was well 
grounded, the RO accorded him greater consideration than the 
claim in fact warranted under the circumstances.  See Bernard 
v. Brown, 4 Vet.App. 384, 394 (1993).  

E.  Service connection for bleeding gums

The claim for service connection for a disorder manifested by 
bleeding gums is not well grounded.  To the extent that it is 
claimed to be due to Persian Gulf War undiagnosed illness, it 
lacks legal merit.  It is noteworthy that bleeding gums were 
not clinically observed in service.  It is further noteworthy 
that periodontal disease is not considered a disabling 
condition, and, therefore, is not a compensable disability.  
Service connection may be established for treatment purposes.  
See 38 C.F.R. § 4.149, prior to June 8, 1999, and listed in 
section 3.381(a) as of this date.

Here, bleeding gums have not been clinically observed on any 
dental examination of record.  And, since periodontal disease 
is not a compensable disability, bleeding gums could not have 
been manifested to a compensable degree at any time after 
service.  On VA dental examination in September 1997, it was 
specifically reported that there was no bleeding whatsoever 
in the oral cavity; the examiner suggested that any bleeding 
would be coming from the pharynx or the esophageal region.  
While the veteran indicates that he indeed has bleeding gums, 
he does not have dental training, and is not competent to 
render a dental diagnosis or to comment on dental pathology 
etiology.  King v. Brown, 5 Vet.App. 19 (1993).  

In this case, the veteran has not submitted objective 
indicators of a disability manifested by bleeding gums, and 
he has not submitted competent (medical or dental) evidence 
demonstrating the presence of a dental disability for VA 
compensation.  Hence, his claim for service connection for a 
disability manifested by bleeding gums is not plausible, and 
it is denied as not well-grounded.  


ORDER

The claim of entitlement to service connection for 
sarcoidosis is denied.  

The claim of entitlement to service connection for carpal 
tunnel syndrome of the right upper extremity is denied.  

The claim of entitlement to service connection for carpal 
tunnel syndrome of the left upper extremity is denied.  

The claim of entitlement to service connection for TMJ is 
denied.  

The claim of entitlement to service connection for bleeding 
gums, to include as due to an undiagnosed illness, is denied.  


REMAND

The veteran contends that he has problems with rash on both 
hands and feet, attributable to his service during the 
Persian Gulf War.  

The Board notes that the veteran's service medical records 
appear to be incomplete.  Specifically, medical records from 
his period of service in the Persian Gulf region from 
February 1991 to April 1991.  In September 1991 
correspondence, the U. S. Army Reserve informed the veteran 
that he should contact the De-MOB Center at Fort Jackson, 
South Carolina, in order to obtain his records.  
Subsequently, in July 1991, the National Personnel Records 
Center (NPRC) advised the veteran that his records were not 
located in NPRC, but the request had been forwarded for 
necessary action.  However, no further action was taken to 
obtain the necessary service records.  We thus conclude that 
the RO should make another attempt to obtain all service 
medical records, as part of VA's obligation to assist the 
veteran in completing his application for benefits.  38 
U.S.C.A. § 5103(a); Hayre v. West, 188 F.3d 1327 (Fed.Cir. 
1999); Robinette v. Brown, 8 Vet.App. 69 (1995).  

The veteran is also seeking an increased disability rating 
for his service-connected right elbow disability, which is 
currently rated as zero percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  Thus, the Board's primary 
focus in this issue is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet.App. 55, 57-58 (1994).   
However, following a review of the evidence of record, the 
Board is of the opinion that the medical evidence regarding 
the level of impairment arising from the service-connected 
right elbow impairment is a bit stale.  The most recent VA 
examination pertaining to the right elbow impairment was 
accomplished in 1996.  

With regard to the service-connected chondromalacia of the 
left knee, it is rated under Diagnostic Code (DC) 5257, and 
VA X-ray studies of the left knee on orthopedic examination 
in December 1997 revealed mild degenerative changes about the 
knee.  In a VA General Counsel Opinion, VAOPGCPREC 23-97 
(July 1, 1997), it was held that arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
(5010) for limitation of motion, and 5257.  Also, VAOPGCPREC 
9-98 (Aug. 14, 1998) indicates that, when a knee disability 
is rated under Diagnostic Code 5257, it is not required that 
the claimant have compensable limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero-percent rating.  In this case, there is 
no medical opinion as to whether the left knee arthritis is 
part and parcel of the service-connected chondromalacia of 
the left knee.  

The veteran's low back disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The sole criterion provided under Code 5292 is 
limitation of lumbar spine motion.  A 20 percent disability 
rating is provided for moderate limitation of lumbar spine 
motion, while a 40 percent disability rating is provided for 
severe limitation of lumbar spine motion.  Consideration of 
factors wholly outside the schedular rating criteria would 
constitute error as a matter of law.  Massey v. Brown, 7 
Vet.App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet.App. 
625, 628 (1992).  However, the Court has held that, when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance. Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although section 4.40 
does not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The RO and the Board 
have a special obligation to provide a statement of reasons 
or bases pertaining to section 4.40 in rating cases involving 
pain.  Spurgeon v. Brown, 10 Vet.App. 194 (1997).  The 
provisions of 38 C.F.R. § 4.10 mandate that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or system, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory, and prognostic data 
required for ordinary medical classification; a description 
of the effects of the disability upon the person's ordinary 
activity.  

With respect to the back disorder, the veteran was last 
afforded a VA examination in September 1996, almost four 
years ago.  He has since complained of an increase in pain in 
his back, in addition to an increase in pain and instability 
in his left knee and right elbow.  The veteran has testified 
that his symptoms have increased since his last VA 
examination.  In addition, the report of the examination 
conducted in September 1996 is inadequate, because it does 
not provide sufficient information for the Board to determine 
the current degree of impairment resulting from the veteran's 
lumbar spine and right elbow disorders.  The Board notes 
that, while the report of examination refers to the veteran's 
complaints of pain, no attempt was made to quantify that pain 
as required by DeLuca.  There was no comment on the 
functional losses experienced by the veteran in terms that 
can be used to apply the criteria of the applicable 
diagnostic codes.  Accordingly, it is necessary that this 
case be remanded in order to have the veteran undergo another 
VA examination.  38 C.F.R. §§ 4.2, 19.9 (1999).  

To constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994) (holding that an examination 
conducted two years prior to a Board decision was too remote 
to constitute a contemporaneous examination).  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet.App. 400 (1997); VAOPGCPREC 11-95 
(1995).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is hereby REMANDED to the RO for the following 
development: 

1.  The RO should contact the NPRC and 
any other relevant sources and attempt to 
obtain the service medical records for 
the veteran's period of active duty in 
Southwest Asia from February 1991 to 
April 1991.  Efforts should persist until 
such records are received, or until the 
service department has certified that all 
possible locations have been searched and 
that further attempts to find it would be 
futile.  

2.  The veteran should contact the 
veteran and ask him to identify (by 
names, addresses, and dates) any sources 
of VA or non-VA treatment for his claimed 
skin disorders since his retirement from 
military service, as well as for his 
service-connected right elbow, lumbar 
spine, and chondromalacia of the left 
knee, since September 1996.  The RO 
should then secure copies of all 
identified records and associate them 
with the claims folder.  38 C.F.R. 
§ 3.159 (1999).  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA dermatological examination, 
as detailed below and as conforming to 
the criteria for conducting Persian Gulf 
War examinations.  The claims folder and 
a copy of this Remand must be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner is asked to 
confirm in his/her report that he/she has 
reviewed the veteran's claims file.  The 
examiner should conduct a comprehensive 
examination of the veteran's skin.  The 
veteran should be requested to identify 
which areas of his skin are affected by 
disability, and to specify the complaints 
pertaining to each such area.  The 
examiner should record details about the 
onset, frequency, duration, and severity 
of the reported symptoms pertaining to 
each affected area, and state what 
precipitates and what relieves the 
symptoms.  The examiner should then 
indicate which symptoms and abnormal 
physical findings can be attributed to a 
known clinical diagnosis and which cannot 
be attributed to a known clinical 
diagnosis.  If the symptoms and abnormal 
physical findings can be attributed to a 
known clinical diagnosis, the examiner 
should state whether it is at least as 
likely as not that the veteran's symptoms 
experienced during service were 
manifestations of the diagnosed disorder.  
If the symptoms and abnormal physical 
findings cannot be attributed to a known 
clinical diagnosis and thus represent an 
undiagnosed illness, the examiner should 
state the time of onset of such illness.  

4.  The RO should afford the appellant a 
VA orthopedic examination, to ascertain 
the current severity of his right elbow 
disability.  All appropriate radiographic 
and other diagnostic should be conducted 
in order to address the specific 
inquiries as stated below.  The claims 
folder and a copy of this Remand must be 
made available to the physician for 
review in conjunction with the 
examination, and the examiner should 
acknowledge its receipt and review in any 
examination report generated as a result 
of this Remand.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
range of motion in degrees, and comment 
on the functional limitations, if any, 
caused by the veteran's service-connected 
right elbow disorder.  Functional 
limitations discussed by the examiner 
should include such factors as limitation 
of motion caused by pain; weakness; 
incoordination; and fatigability.

5.  The VA orthopedic examination should 
also evaluate the low back symptomatology 
and all impairment resulting therefrom.  
The claims folder and a copy of this 
Remand must be made available to the 
physician for review in conjunction with 
the examination, and the examiner should 
acknowledge its receipt and review in any 
examination report generated as a result 
of this Remand.  All tests or studies, 
including range of motion studies and X-
ray studies, as well as any others deemed 
helpful by the examiner, should be 
conducted in conjunction with the 
examination.  The examiner should review 
the veteran's service medical records and 
post-service medical records, for an 
understanding of the original low back 
injury he sustained in service.  The 
examiner is requested to fully describe 
all current impairment found and the 
functional limitations resulting from the 
back disorder, identifying all 
symptomatology in detail, and identifying 
precisely which current symptomatology is 
related to the inservice back disorder.  
In accordance with DeLuca, supra, the 
examination report should cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use.  The examination report should 
also discuss any functional limitation 
arising from the low back disorder.  If 
feasible, the examiner is requested to 
express additional functional limitation 
due to weakened movement, excess 
fatigability, incoordination, and painful 
motion, in terms of additional degrees of 
limitation of motion.  The complete 
rationale for all opinions expressed 
should be fully explained.  

6.  In addition, the VA orthopedic 
examination should determine the current 
nature and severity of his service-
connected left knee disorder.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this Remand.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the left 
knee.  In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  In 
the report, the physician should indicate 
whether the veteran has arthritis and 
instability in his left knee.  If the 
examiner is unable to provide any of the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions, to ensure that 
they are responsive to, and in complete 
compliance with the directives of this 
Remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  

8.  Thereafter, the RO should 
readjudicate the veteran's claims in 
light of the additional evidence added to 
the record.  In reviewing the claims for 
increased rating, the RO should consider 
all factors enumerated in the Court's 
decision in DeLuca, supra, including the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Impairment related to the service-
connected disabilities should be rated 
under appropriate Diagnostic Codes, with 
attention given to the avoidance of 
pyramiding, as described in 38 C.F.R. 
§ 4.14.  If the decision in any way 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, all applicable law and 
regulations, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, and reflects 
detailed reasons and bases for the 
decision.  They should then be afforded 
the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



